Case 18-18473-elf   Doc 62   Filed 07/14/21 Entered 07/14/21 16:28:01   Desc Main
                             Document      Page 1 of 3
Case 18-18473-elf   Doc 62   Filed 07/14/21 Entered 07/14/21 16:28:01   Desc Main
                             Document      Page 2 of 3
Case 18-18473-elf   Doc 62   Filed 07/14/21 Entered 07/14/21 16:28:01   Desc Main
                             Document      Page 3 of 3




                               /s/ Andrew Spivack




                               /w/ William C. Miller


                               **without prejudice to any of our rights
                                 and remedies
